Title: Thomas Jefferson to Sir Egerton Leigh, 21 January 1814
From: Jefferson, Thomas
To: Leigh, Sir Egerton


          Sir

Monticello
Jan. 21.
14.
          Your
favor of
Dec.
7. came to hand but a few days ago, and with it the
letter of
Dr
Ramsay.
I learned with regret
your detention on the road by sickness, and hope, if this finds you at the same
place, it will be in a better state of health. presuming that the warm and hot
springs of Augusta
Bath county are the objects of your
journey, I cannot but wish to hear of your arrival there; as (living myself on
one of the highroads to them) I have witnessed the most flattering instances of
permanent cure of rheumatism and great relief to
gout. there is a general
idea that their waters are the most efficacious in the months of July, August
& September. but these months have got into vogue by their being the sickly
months of the tide waters and therefore the most  apropos for leaving the lower country. I
doubt myself whether either the temperature or impregnation of the waters are
sensibly affected by the season. more precautions against taking cold will of
course be necessary in colder weather: but precautions, more or less, are
necessary in all seasons.your letter giving me the hope
that you may have occasion to pass this way, I pray you to be assured that I
shall be happy to recieve you here, and to be favored with such an occasion of
proving my respect for our friend
Dr
Ramsay, as well as of doing justice to your own personal merit.
I shall
be absent from home about 3. or 4. weeks from the latter part of April, which I
mention in the hope that this call upon my time may not be so unlucky as to
deprive me of the gratification of your visit.
Accept the assurance of my great respect &
consideration.
          Th:
            Jefferson
        